



Exhibit 10.26.3
Date:
November 21, 2016
 
 
To:
Regeneron Pharmaceuticals, Inc.
 
777 Old Saw Mill River Road
 
Tarrytown, NY 10591-6707
 
 
Attention:
Dominick Agron
 
Vice President & Treasurer
 
777 Old Saw Mill River Road
 
Tarrytown, NY 10591-6707
 
 
Facsimile:
(914) 847-5892
 
 
From:
Morgan Stanley & Co. International plc c/o Morgan Stanley & Co. LLC
 
 
Re:
Termination of Warrant Transaction between Morgan Stanley and Regeneron
Pharmaceuticals, Inc.

_____________________________________________________________________________________________            
Dear Sir/Madam:


Morgan Stanley & Co. International plc (“Morgan Stanley”) and Regeneron
Pharmaceuticals, Inc. (“Issuer”) are parties to a warrant transaction evidenced
by the Master Terms and Conditions for Base Warrants Issued by Regeneron
Pharmaceuticals, Inc. dated as of October 18, 2011, supplemented by the written
confirmation dated as of October 18, 2011 and amended by the Amendment, dated as
of May 16, 2014, and the Second Amendment, dated as of August 5, 2015 (as
amended through the date hereof, the “Confirmation”). Terms used herein but are
not otherwise defined shall have meanings assigned to them in the Confirmation.


1. Termination. Effective upon payment of the Termination Payment on the Payment
Date (each as defined below), the Number of Warrants for each Component of the
Transaction shall be reduced to zero, and the Confirmation shall be of no
further force and effect.


2. Termination Payment. In consideration of the termination of the Transaction
as provided herein, Issuer agrees to pay to Morgan Stanley on the Payment Date
the amount in USD set forth below (the “Termination Payment”).


Termination Payment Amount:
USD $33,465,723.78
 
 
Payment Date:
November 23, 2016



3. Representations and Warranties.


(a) Each party represents to the other party that:


(i) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing.


(ii) It has the power to execute this agreement and any other documentation
relating to this agreement to which it is a party, to deliver this agreement and
any other documentation relating to this agreement that it is required by this
agreement to deliver and to perform its obligations under this agreement and has
taken all necessary action to authorize such execution, delivery and
performance.


(iii) Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets.





--------------------------------------------------------------------------------







(iv) All governmental and other consents that are required to have been obtained
by it with respect to this agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with.


(v) Its obligations under this agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).


(b) Issuer represents and warrants to and for the benefit of Morgan Stanley as
follows:


(i) (A) On the date hereof, Issuer is not aware of any material non-public
information regarding Issuer or the Shares and (B) its most recent Annual Report
on Form 10-K, taken together with all reports and other documents subsequently
filed by Issuer with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.


(ii) On the date hereof and on the Payment Date, (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.


(iii) Issuer acknowledges its responsibilities under applicable
federal securities laws, including, without limitation, Rule 10b-5 under the
Exchange Act, in relation to the Transaction and this agreement.


4. Counterparts. This agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.


6. Governing Law. The provisions of this agreement shall be governed by the New
York law (without reference to choice of law doctrine).









































--------------------------------------------------------------------------------





Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this agreement and returning it in the manner indicated
in the attached cover letter.


MORGAN STANLEY & CO. INTERNATIONAL PLC
 
 
By:
/s/Stefan Ploetscher
 
Name: Stefan Ploetscher
 
Title: Executive Director
 
 
MORGAN STANLEY & CO. LLC AS AGENT
 
 
By:
/s/Christopher Andrews
 
Name: Christopher Andrews
 
Title: Managing Director
 
 
Agreed and Accepted By:
 
 
REGENERON PHARMACEUTICALS, INC.
 
 
By:
/s/Dominick Agron
 
Name: Dominick Agron
 
Title: Vice President & Treasurer






